I115th CONGRESS1st SessionH. R. 1173IN THE HOUSE OF REPRESENTATIVESFebruary 16, 2017Mrs. Noem (for herself, Ms. Schakowsky, Mr. Curbelo of Florida, and Mr. Mullin) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to provide for treatment of clinical psychologists as physicians for purposes of furnishing clinical psychologist services under the Medicare program. 
1.Short titleThis Act may be cited as the Medicare Mental Health Access Act. 2.Treatment of clinical psychologists as physicians for purposes of furnishing clinical psychologist services (a)In generalThe first sentence of section 1861(r) of the Social Security Act (42 U.S.C. 1395x(r)) is amended—
(1)by striking or before (5); and (2)by inserting before the period the following: , or (6) a clinical psychologist, but only with respect to the furnishing of qualified psychologist services described in subsection (ii) for which the psychologist is legally authorized to perform by the State and who is acting within the scope of the psychologist’s license (or other authorization under State law).
(b)Effective dateThe amendments made by subsection (a) shall apply to items and services furnished on or after January 1, 2018. 